Title: From Alexander Hamilton to James McHenry, 22 July 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York July 22d. 1799

The information respecting the causes which have interfered with the supply of Cloathing contained in your letter of the 10th. instant received on Saturday is in train to be communicated by a circular letter. I am glad to find that so much progress has been made.
If the Contractor delivers in two thirds of the daily quantity he promises, and the articles are expeditiously forwarded, it will suffice. The recruiting service will consequently be permitted to proceed without interruption. An abstract of the returns of recruits is in preparation for you.
With great respect   I have the honor to be Sir   Yr Obed ser
The Secy of War
